Title: To James Madison from Justin Pierre Plumard Derieux, 27 March 1806 (Abstract)
From: Derieux, Justin Pierre Plumard
To: Madison, James


                    § From Justin Pierre Plumard Derieux. 27 March 1806, “Staunton Augusta Cty. in Vga.” “I have receiv’d the $93.66c. you have been so very Kind as to send me, and for which I beg you to accept my greatest thanks and acknowledgments.
                    “I am now residing in Staunton and would be very thankful to you, Sir, if you will do me the favour to direct me here the letters that some of my family in France may take the liberty of sending to me under your cover, and be persuaded that my gratitude for your Favours is as great as the Sentiments of respect.”
                